-. . . .‘.’
                                                        . . . .-



                   OFFICE OF THE AlTORNEY                          GENERAL   OF TEXAS
 (..   ‘(




                                              AUSTIN




lkmorablo Olereland &ml 8
oountyAttoraey
Bnrorla Oounty
Angleton,Texa8
Attention:          Mr.   E.   9.   Stone,   Jr.

near        8lr:




1onM~th0Mlarl
oounty aaa their doputlo




                                    sentenoe of Artfole                 39oa,&u&6,8
                                    ho ~appolntmant                of deputie8 *8aid
            appllaatlon shall be aeaompaaied by a statsneat uler-
            ing the probabh reaelptsSrom teer aasalmlons and
            oompanmtlom to be oolleotod .bp u&l oirloe d~lng
            the flsoel year ana the pnrbablo dlrrbumememt welsh
            &all inalu&e 611 iralarleaurd expen806 of m~%d of-
            floei and uid aourt ahall mak@ it8 order mathoAlclng
            the lp~0i&tmWXt Of 8U6h dr&bie8, a8Si8tlLnt8and
    .   Oh*8   aad rlx the aompeneatloaa to be paid them
        irlthiathb llaitatlonrherein pXW88tibed and de-
        terxine t&e number to be appointed a8 in the di8-
        cretloa of said aourt 8hall be proper........*
                w que8tfon    hn8 been rai8ed  under the above
        quotation that thlr prevl8loa amy be a llaltatloa
        ~Uponth8 Comi88ioaer8Q     Court in authorix%q expendl-~
    -   tUlW& Of OrtiC     by eJlOfttaet OILthe 8&w     ba8i8 in
        0x0088 Of t&O fe88 eqmSb'by tid       OitiiOO.




    ing probable'fee8 of-6rfiqe i8 for a gpid*~amIhelp
    ior t&l 0oPurie81OtleI’8’ court; la it8 Uontlaa, to
    fix the uihrie8 Of the ofrloe~.a8 wall a8 MbflO8
    Or depUtie8 iladW@l8t6$lt8 but 18 Ii01ltitatiOn e8 t0
    auabei.
.
         lUader the stntute  it is my opblon, that.the
    'alaries or eleatea ~&ers    ehall be tixed at-.the
                     Hoabrable Cleveland Derls, peg6 3


                            first regular meetingof thb hamlulon~~~     Court aail
                            the ealariea.of the depot168 ahell llkewl8e'be tired
                            at that tlae, sad the next regularmeetly oi.the'Oom-
                            mlsaloaers* Court will bo lioadey,January 10, 1944.
                            We thereiore'iW&e that if pO88lble you lot us hale en
                            opinion on or before Jcauery 10. then under the stet-
          .                 t&C tbb cOfIUd88iOIWS' cOUZ% w   PO0888 rXWA 6~ t0
                            Qay ifara reek and etlll be in regular-term. There-
                            fore please let em hme the opinion not later than yea-
                            uery l-3or 14.w
                              hae8tatbd  in your letter,,Brczoria county has:a popula-
                    tion 0r 27,069 hihabitant   aeoordl~to   the 1940 Pederal C44d8.
                    Thererore the oouatp aiflolels 0r osld county ere~o0mjmasatea oa
                    en annual,salarybesi8.
                               Art&a3 3912e, Beot$on 13, Vemonts,Amotatsd      OlAl
                                         salax$e8 or ell the-rollewlag aeme&oiiioeti
                                         towit: shsrlfr, a8w88or and oolleotor~0s~
                                          ~ooanty atttu3my,.laalUdlag orlmlnel   :&l8:~
                                         oouaty attarneys who perrozwthe Ah1tic)8 ,bt
                    dlstriot attoraey8i. dibtrlot.olerlc, ooiuatyale*; tr6amWti'~hldr.
                    .aW anbgl lmpbator~. T&e 8alarle8 of eald orflolala dare &&'I.'
~~_
  #.
   ,.~:       .+&;i.:::~
                       e q&t :.%a~., .Q+;::the    : t,4t&   :&WC.-&      :by&hm     .~ia,,.~~~~~~l~~L1,;-.
                 .. oapncltlee far thq flwal'year.1935and not aabe thaa:thema%@&.
                    emoun~~alloued suc&-o~rlcera:taulePlaw8 e%lstlng 011Aa&nst 24, ..
                    1935. Stated another-way; the ~8tatUteflxse the salary oi eeah. _
                    aoynty offlola at not lees thea the total 8U4 e8rneQ by himin
                    hltiofflalel oapairttyror the fl8orl year 1935.end aot ure than:.
                    the mnxbum amcunt sJloned~8uch~otflcer UILabrlew8 e&t*      on




                                                                              $l;OOO,OOO.OO vnlu@lon.
                                                                              Sal4 )25,000,000.00
                    raluatl4n~4verand abote.the lpaxlnmsmont                      ril~aea    su4h   ofrloe~
                    UnQel’ laW8    4ri8ting      011 lugpet    S?&    1935.
                                  You ere~reepeotf%llj aQvi8rd thet thi Comd88fOnOM'
                   Court or Srezoria CcUaty has'the legal autho.rltpfd,.tlxthe mlary
                   of .eechor *e above nama ottlol~18 at .aot leas than    the tetal
                   8ua earned by him in his ofrla*al oapeolty for the f i8oal  yea
                   1935 and not mere than the maximmamouut allowed e~oh offloer


                                                                                                              .
       Soaorable Glbvelenb             Davis,        pa%6      4


       under hwe ex%log oa;August 24, 1935.. A8:8ald     oouitty has a
       populitloa of mariathan 20,000 and 188s.thaa 37,500 lnhabitantr
       acoordlng to the 1940 Federal Cbnsus,   ana an arsbs8ed raluatlan
       la exoe8s or ~lj,OOO,OOO.OO aooordiag to thb la8t approve& pre-
       ceding tax roll oi such county, the maximum amount ellowed such
       orlloer8 ror 8alarlcs may bb ihLO~lt8~d  a$ for saoh (l;OOO,OOO.OO
       raluattod or rraotloael part thereor la 6x0*8* 4r 8ald $15.000,-
       000.00 valuation over qd above the maximum amount a8 allowed
       suoh orflcers under laws exlstlog on Augtiet21~.1935. (See thb
       ociaesof Yaoogboohe8 County v. Jlnklns, ll+O8. U. (26) 901, and
       Neoogaoohss Oounty t. Winder, 140 8. W. (24) 972.)
                 Artiolb           3902, Vernoa*s Annotated~Glrll Statutes, pro-
       vides in part:
                           " . ~; . The oompepsat$on whloh w~bc                 allored
               ahe    depUtie8,      a8d8tant8            or   olerks   abme   naabd   for
               their 8drvioes         8hall      bb   a    mdsona~le      Oae,. ‘not to      a%-
               oud the SoUouing aqount8:
                   0. . . . .;

                  "2. %a ooUn&8'havl~ d pk&atioa      ~oi0+&y-
','.        *~,y*.~$~~~>~e
  ;..~.l.;,:..~n.'.::iu~~~~.~..     &&~~~):: &&&;&+::$h.,       " "..
                                                                   L::ii~.~.:~::;i?
                                                                            :l$i":~
         . thirty~seveh    thi&aaatl$3~4 hundred-(3?*500) inhabit-
           'ant8,   flrat ~aulatent or.,ohiefAeputy#et to exceed
               TwoThou8andDollar8           (#2;OOO;OO)pbr&inum; atheras-
               8i8ttit8,       depUtiCI8,       or
                                              clerks not to 4#eee$ Seienteen
               Buad~d~Dolla~           ($1;700~00l'per annwn~~h+~ .iP
                                              veraon*d~Amiotate6.Olrll
                       In rlew.4rArt1016 3902~.                                                    Stat-
       utee,you~~arere8peotrully idvised that it-~$a   our opinion that
      the Coraml88lot1m~.aourt~of,Bratorla Countyr~~~has~~tke legal author-
      ity to flx the salarlas of,thb deputlee of *he rerioue county of-
      ilolal.8eat any rea8onable amount provided a&& 8mount8 do not ox-
      coed the axlmuu mount mentioned in paraQaph 2 a8 quoted above.
      The 8elarle8 0r first a8818tant8   or ohler dbputlos can.~ot~exoebd
      the sum of (t?,OOO.OOeaoh per annum. The 8alarie8 of.other e8-
      slet8nts, deputies or elerk4 oannot exoesd )1,700.00 par annu+
      sash. Art1816 3902 rlxes the mulmum      ealar$ of asslstsnts,  depu-
      tie6 and clerks but da68 not fix the m$aiBum stiary OS said 8a-
      al8taat8, dbputle8 or clerka. It i8 our further eplqlon that
      the County Commlsslomers* Oourt of Bra%orla'Oounty ha8.th4 legal
      authority to rlx the salaries 0r the various county QfflCiai8
      named above at any e~~ount~,proriaea,.thaIralaryof each oftic4r
      1s not 1688 than the mlnlmum 8tatba   abwe   or morb then the merimllln
SonorvrbleClsoeland Cavls, jxge ,$


allowed by law en hsrotofgremtntlaned and $hat the salarieo of
the d&putise may be fixed at anp reasonsb1.smm net e%oeeUlng
the iparimunheretofore mentioned regardleasor the amount oarned
aa iem and 0omal11alons by said county ctl"i6lalein their of-
floial oapeoitlee.
          Ws.thank you for the brief and yqur opinion rhtah h@r
aided ua In passing upon your queatlon.
                                     Yours very truly
                                     ATTCRXWY OEWICRALO? l%XAB




                                            7
                                                ,,